  6:20-cv-00074-RAW-KEW Document 16 Filed in ED/OK on 09/07/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

 Neva Johnette Masters,
        Plaintiff,

 v.                                                   Case No. 20-CIV-074-RAW-KEW

 Commissioner of the Social Security
 Administration,
       Defendant.




                                             ORDER

       This case was originally filed on March 13, 2020 [Docket No. 3] seeking judicial review

of the adverse administrative decision denying benefits. On June 29, 2020 Defendant filed the

administrative transcript prompting the entry of a minute order directing Plaintiff to file her

opening brief by August 29, 2020. Because Plaintiff failed to file her brief as ordered, a Show

Cause Order was entered on December 3, 2020 directing Plaintiff to show cause in writing no later

than December 9, 2020 as to why this case should not be dismissed for failure to prosecute or

comply with the court’s orders [Docket No. 12]. That order specifically stated that failure to

respond would result in a recommendation that the case be dismissed. On June 2, 2021 the

Magistrate Judge issued Findings and Recommendation [Docket No. 14] recommending that the

case be dismissed for Plaintiff’s failure to prosecute. Fed. R. Civ. P. 41(b). Thereafter, Plaintiff

filed an Objection to Findings and Recommendation [Docket No. 15] requesting that Plaintiff be

permitted to file her opening brief or that the case be dismissed without prejudice to refiling.

       Upon full consideration of the entire record and the issues herein, the court finds that the



                                                 1
  6:20-cv-00074-RAW-KEW Document 16 Filed in ED/OK on 09/07/21 Page 2 of 2




Magistrate Judge’s recommendation to dismiss the case for failure to prosecute is well-supported

by the evidence and the prevailing legal authority. Accordingly, the Findings & Recommendation

is hereby affirmed and adopted as this court’s Finding and Order. This action is hereby dismissed

without prejudice to refiling.

       IT IS SO ORDERED this 7th day of September, 2021.




                                                    _________________________________
                                                    HONORABLE RONALD A. WHITE
                                                    UNITED STATES DISTRICT JUDGE
                                                    EASTERN DISTRICT OF OKLAHOMA




                                               2
